FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10651

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00040-LRH

  v.
                                                 MEMORANDUM *
EVER VELAZQUEZ-HELSEON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Ever Velazquez-Helseon appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Velazquez-Helseon contends that his sentence is substantively unreasonable,

because (i) the 16-level enhancement resulted in a Guidelines range that overstates

the seriousness of his offense, and (ii) his sentence is substantially longer than the

15-month sentence he received for a prior immigration offense. The district court

did not abuse its discretion in imposing Velazquez-Helseon’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). Notwithstanding the length of Velazquez-

Helseon’s previous sentence, his current sentence at the bottom of the Guidelines

range is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including his violent criminal history

and two prior deportations. See id.

      AFFIRMED.




                                           2                                     12-10651